Citation Nr: 1621887	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-42 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gynecological disorder, to include endometriosis, hydrosalpinx, hysterectomy, and their residuals.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from September 1981 to March 1984.  The Veteran also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2014.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

In November 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The Board notes that a March 2010 rating decision reconsidered the Veteran's service connection claim for a gynecological disorder and confirmed its denial.  However, the Board determined in the November 2014 remand that the Veteran filed a timely notice of disagreement in response to the December 2008 rating decision in May 2009.  Thus, the December 2008 rating decision did not become final, and the Veteran's initial service connection claim for a gynecological disorder remained pending throughout the appeal period.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In the November 2014 remand, the Board directed the AOJ to obtain a VA medical opinion in connection with the Veteran's claim.  A VA examiner provided an initial medical opinion in December 2014 and an addendum medical opinion in March 2015.  In December 2014, the VA examiner opined that the Veteran's currently claimed bilateral tubal occlusion and chronic pelvic pain was not caused by any diagnosed condition during her active duty.  The examiner noted the Veteran's reported history of endometriosis, but determined that there was no objective medical evidence that the Veteran had any pelvic adhesion, tubal occlusion, or other condition during service that could have led to the Veteran's current pelvic pain/adhesion/occlusion of salpinx, bilaterally.  The examiner explained that the 1982 diagnosis of premenstrual pelvic congestion was not associated with or causally related to chronic pelvic pain or adhesion/occlusion of the salpinx.

In the March 2015 addendum opinion, the examiner noted that the Veteran had a hysterectomy in 2014 that was followed by records noting that the Veteran had endometriosis.  However, the examiner was persuaded by the fact that there was no documentation of endometriosis in the Veteran's STRs.  The examiner did not address whether her endometriosis was related to the 1982 diagnosis of premenstrual pelvic congestion or any other aspect of active service.  38 C.F.R. § 3.303(d).

The Board notes that the Veteran had a hysterectomy performed in August 2013 rather than 2014.  In addition, it does not appear that the Veteran received a definite diagnosis of endometriosis after her hysterectomy.  The discharge diagnosis was chronic pelvic pain and probable endometriosis.  A week later, the pathology results from the surgery were noted to be benign and included:  (1) fallopian tubes with hydrosalpinx and vascular congestion; (2) uterine cervix with nabothian cysts and benign squamous epithelium with no identified dysplasia; (3) endocervix with benign squamous metaplasia; (4) chronic endometritis with no identified hyperplasia; and (5) myometrium with leiomyoma.  The Board notes that endometritis is the "inflammation of the endometrium," whereas endometriosis is "a condition in which tissue containing typical endometrial granular and stromal elements occurs in locations outside the uterine cavity, chiefly on the ovaries and pelvic peritoneum."  Dorland's Illustrated Medical Dictionary 618 (32nd ed. 2012).  
Although these disorders are apparently distinct from one another, the examiner did not separately address the finding of endometritis.  In addition, the examiner did not indicate whether the Veteran had any current residuals from her hysterectomy or other diagnosed disorders.  In light of this evidence, the Board finds that a remand is necessary to obtain another VA examination and medical opinion in order to clarify the Veteran's diagnosed gynecological disorders and determine whether they are etiologically related to active service.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have outstanding records of treatment for her gynecological disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

2.  The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the North Florida/South Georgia Veterans Health System dated since November 2014.

3.  After the preceding development above is completed, schedule the Veteran for a VA examination to determine the nature and etiology of any gynecological disorder that is present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner should identify all gynecological disorders and/or residuals thereof that have been present during the appeal period (dating from approximately April 2008), to include the disorders diagnosed during the examination.  The examiner should specifically address whether endometriosis and residuals thereof and any hysterectomy residuals have been present during the appeal period.  See June 10, 2013 VA treatment record (assessment includes endometriosis) and September 2012 VA treatment record (biopsy was negative for endometriosis).

Second, for each identified gynecological disorder and/or residuals, including hydrosalpinx and endometritis, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that such disorder had its onset in service, or is otherwise related to active service or events therein.  See August 9, 2013 VA gynecological test results showing presence of hydrosalpinx and endometritis.

Regardless of the conclusion reached, the examiner must address the following:  (1) the Veteran's reports of abdominal pain, heavy bleeding, and bleeding between periods; (2) the September 1982 in-service diagnosis of premenstrual pelvic congestion; (3) the Veteran's assertion that she experienced ongoing pain and bleeding since active service; (4) the findings from the March 2008 VA pelvic ultrasound, including the assessment of "gyn/endometriosis/tubal tumors and microcytosis;" (5) the September 2008 VA findings of bilateral proximal tubal occlusion, hydrosalpinx bilaterally, and normal ovaries bilaterally; (6) the September 2008 VA peritoneal biopsy findings of a peritoneal lining with fibrosis, but no evidence of endometriosis; (7) the August 2009 VA postoperative diagnosis of menorrhagia after an endometrial biopsy; (8) the August 2010 VA treatment record's assessment of bilateral tubal disease; (9) the March 2013 VA active problem list's inclusion of dysmenorrhea and metrorrhagia; (10) the August 2, 2013 VA discharge diagnosis of chronic pelvic pain and probable endometriosis; and (11) the findings of the August 9, 2013 VA pathology report, including chronic endometritis.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




